DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/06/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, a process for making a package for foodstuff products, Claims 1-8, in the reply filed on 03/22/2022 is acknowledged. Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 7, the phrase “preferably” in line 1 of claim 1 and line 3 of claim 7 would be considered as the phrase "for example" or “such as”. The phrase “preferably”, "for example" or “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 1 and 6 recite the limitation "said sheet" in lines 11, 14, 15 and 18 of claim 1 and lines 4 and 6 of claim 6.  This limitation renders the claims indefinite since it is unclear whether it is meant to be the first sheet or the second sheet. For the purpose of examination, it has been interpreted as the first sheet.

Claim 6 recites the limitations “a first forming body” and “a second forming body”. These limitations render the claim indefinite since it is unclear if they are different from the “forming body” already recited in the claim 1. Besides, the forming body in claim 1 is configured for pressing said first sheet of wrapping against said mould surface (lines 20-21), which seems to be the same as “a second forming body” in claim 6. 

Claim 6 recites the limitation "said forming body" in lines 3-4.  This limitation renders the claim indefinite since it is unclear whether it is meant to be the first forming body, the second forming body, or the forming body in claim 1. For the purpose of examination, it has been interpreted as the second forming body.

Claim 6 recites the limitation “wherein said forming body has a first portion designed to co-operate with said mould cavity (21′) and a second portion configured for pressing said sheet against said mould surface (221′)” in lines 4-6. It renders the claim indefinite since it is unclear whether a first portion in line 5 and a second portion in line 6 are the same features as a first forming body and a second forming body in lines 2-3, respectively, or different. If they are the same, then the limitation in lines 4-6 is redundant since it is the same limitation as the limitation “a first forming body…and a second forming body…” in line 2-4.

The remaining dependent claims 2-5 and 8 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen et al. (US 2017/0305097) in view of Merken-Schiller et al. (US 7,516,598-of record).

With respect to claims 1-3 and 8, Rasanen teaches a process for making a package (20) for foodstuff products (“a method … for deep-drawing a tray from sheet material… as a part of a heat-sealed product package especially for food.”, Pa [0001]), comprising:
providing a first sheet (“2”) of wrapping, made of plastic material (“The sheet material may be …polymer coated board or paper, metal-foiled board or paper, possibly with an additional coat of polymer, …or a composite of metal and polymer.”, Pa [0039]), and forming therein at least one first, hollow, portion, which is delimited, at least partially, by a second, perimetral, portion (“a rim flange”, Pa [0042]) of said sheet (“forming a tray by deep-drawing”, Pa [0013] and Figs. 3 and 5);
inherently inserting a foodstuff product within said first, hollow, portion;
applying a second sheet (“the lid may be of polymer film”) of wrapping in contact with said second, perimetral, portion so as to close said hollow portion with said product inside; and welding said second sheet on said first sheet along said second, perimetral, portion (“closed with a heat-sealed lid”, Pa [0031]),

wherein forming of said sheet (“forming a tray by deep-drawing”, Pa [0013]) includes:
providing a mould (“female moulding tool 3”) having a mould cavity (“7”) (Pa [0043]);
providing a forming device (“male moulding tool 4” and “clamping means 5”, Pa [0042]) designed to co-operate with said mould cavity for forming said sheet (“By vertical movement of the male moulding tool 4 the plunger plate 11 presses the blank 2 of sheet material into the cavity 7 of the female moulding tool 3”, Pa [0045]);
setting said sheet on said mould (“bringing the scored sheet material between a female moulding tool”) and making on said sheet, via said forming device, said first, hollow, portion delimited by said second, perimetral, portion (“moving the plunger with respect to the cavity for forming the tray”, Pa [0013]-[0017]);
the process being characterized in that forming of said sheet includes: 
providing said mould (“female moulding tool 3”) with a mould surface that surrounds said mould cavity (the portion of the female moulding tool 3 where the rim flange of the tray is formed) (Fig. 3);
providing a forming body (“clamping means 5”) configured for pressing said first sheet of wrapping against said mould surface (“The clamping frames 15 are then brought against the frame 6 of the female moulding tool 3 so as to clamp the rim of the blank 2 into place for the deep-drawing operation”, Pa [0048]); and 
during said step of formation of said first, hollow, portion, forming on at least said second portion (“rim flange of the tray”) a series of pleats (“wrinkling”) identified by respective folding lines of said sheet of wrapping that are oriented towards said hollow portion (“The clamping frames 15 are then brought against the frame 6 of the female moulding tool 3 so as to clamp the rim of the blank 2 into place for the deep-drawing operation. Finally the body part 12 of the male moulding tool 4, together with the plunger plate 11 and spacer plates 13, is moved downwards with the plunger plate entering the cavity 7 and pressing the blank 2 against the bottom plate 8 of the female moulding tool 3. The bottom of the tray 3 will conform to the form of the plunger plate 11, while the sides of the tray have room to form freely and achieve evenly formed wrinkling without unseemly compressions and fractures.”, Pa [0048] and Fig. 5).

Rasanen teaches forming said pleats (“wrinkling”) via said forming body (“clamping means 5”) and said mould surface (Pa [0048]), but is silent to sealing said pleats so as to prevent re-opening thereof. However, Rasanen teaches a method for forming a tray with controlled evenly formed wrinkling without unseemly compressions and fractures (Pa [0046] and [0048]), thus one would appreciate that these wrinkling would be permanently formed by the method. Furthermore, Rasanen teaches that below the frame 6 of the female moulding tool 3 there is provided a heating unit 10 (Pa [0044]) and the clamping frames 15 are then brought against the frame 6 of the female moulding tool 3 so as to clamp the rim of the blank 2 into place for the deep-drawing operation, and finally the body part 12 of the male moulding tool 4, together with the plunger plate 11 and spacer plates 13, is moved downwards with the plunger plate entering the cavity 7 and pressing the blank 2 against the bottom plate 8 of the female moulding tool 3 such that the bottom of the tray 3 will conform to the form of the plunger plate 11, while the sides of the tray have room to form freely and achieve evenly formed wrinkling without unseemly compressions and fractures (Pa [0048]), namely, Rasanen teaches squeezing said pleats against said mould surface; and fixing said pleats squeezed against said mould surface in said position, via heat. Since Rasanen teaches the same method for forming the pleats (“wrinkling”) on the tray as the invention (recited in claims 2 and 3), one would have inherently expected the same result – sealing the pleats so as to prevent re-opening thereof.

Rasanen further teaches that the thickness of the sheet material used in the invention may be varied without needing to change or modify the moulding tools (Pa [0030]), but does not explicitly teach that said first sheet of wrapping has a thickness of less than or equal to 140 μm.
In the same field of endeavor, a method of manufacturing a food product packed in a flexible film material, Merken-Schiller teaches that a film material 1 with thicknesses of up to 100 um or more, though as a rule not more than 150 um is advantageously usable for permanent deforming (Co 3 li 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rasanen with the teachings of Merken-Schiller and substitute Merken-Schiller’s film material for Rasanen’s sheet material in order to use the material suitable for permanent deforming.

Alternatively, even if Rasanen is silent to sealing said pleats so as to prevent re-opening thereof, Merken-Schiller teaches that the film material is suitable for permanent deforming (Co 3 li 11-12) and the film material is brought to a controlled temperature before or during the deforming process which makes permanent deformation of the film material possible (Co 1 li 56-59).
Thus, one would have found it obvious to provide Merken-Schiller’s temperature control to Merken-Schiller’s film material for the purpose of permanent deformation of the film material to manufacture the permanently deformed tray.

With respect to claim 4, Rasanen as applied to claim 3 above further teaches that below the frame 6 of the female moulding tool 3 there is provided a heating unit 10 (Pa [0044]), but does not specifically teach that said forming body is heated to a pre-determined temperature.
Merken-Schiller as applied in the combination further teaches that it can be provided that the film material is only or additionally heated upon contact with a mould, it being possible, for example, to make the positive mould 14 and/or the negative mould 16 heatable (Co 4 li 4-8) such that the temperature of the film material can be maintained at a desired level by means of heated moulds in order to obtain a desired crease characteristic (Co 4 li 35-36 and 39).
Thus, one would have found it obvious to heat said forming body as well as the mould via the heating unit 10 in order to maintain the temperature of the film material at a desired level for the purpose of obtaining a desired crease characteristic.

With respect to claim 5, Rasanen as applied to claim 3 above further teaches that below the frame 6 of the female moulding tool 3 there is provided a heating unit 10 (Pa [0044]), thus one would appreciate that said mould surface would be inherently heated to a pre-determined temperature.

With respect to claim 6, Rasanen as applied to claim 1 above further teaches that said forming device (“male moulding tool 4” and “clamping means 5”, Pa [0042]) comprises a first forming body (“male moulding tool 4”) designed to co-operate with said mould cavity (“By vertical movement of the male moulding tool 4 the plunger plate 11 presses the blank 2 of sheet material into the cavity 7 of the female moulding tool 3”, Pa [0045]) and a second forming body (“clamping means 5”), which corresponds to said forming body configured for pressing said sheet against said mould surface (“The clamping frames 15 are then brought against the frame 6 of the female moulding tool 3 so as to clamp the rim of the blank 2 into place for the deep-drawing operation”, Pa [0048]).

With respect to claim 7, Rasanen as applied to claim 6 above further teaches that below the frame 6 of the female moulding tool 3 there is provided a heating unit 10 (Pa [0044]) (thus one would appreciate that said mould surface of the female moulding tool 3 would be inherently heated to a pre-determined temperature), but does not specifically teach that said second forming body is heated to a pre-determined temperature, whereas said first forming body is either not heated or else is heated to a lower pre-determined temperature.
However, when the clamping frames 15 are brought against the frame 6 of the female moulding tool 3 so as to clamp the rim of the blank 2 into place for the deep-drawing operation before the body part 12 of the male moulding tool 4, together with the plunger plate 11 and spacer plates 13, is moved downwards with the plunger plate entering the cavity 7 and pressing the blank 2 against the bottom plate 8 of the female moulding tool 3 (Pa [0048]), one would appreciate that the second forming body (“clamping means 5”) would be inherently heated to a pre-determined temperature whereas said first forming body (“male moulding tool 4”) is not heated yet since only the second forming body (“clamping means 5”) is in contact with the frame 6 of the female moulding tool 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742